United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1679
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Darron D. Ross-Garner

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 23, 2022
                           Filed: September 28, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      In October 2018, Darron Ross-Garner pleaded guilty to being a felon in
possession of a firearm and was sentenced to 46 months imprisonment. He
commenced a three-year term of supervised release in July 2021. He now appeals the
the district court’s1 February 2022 supervised release revocation sentence -- 11
months in prison followed by an additional 18 months of supervised release. He
argues that the district court erred by relying on a disputed allegation that he had
assaulted his girlfriend, and by mistaking his prior arrests for domestic assaults as
actual convictions.

       Upon careful review, we reject this contention because it does not accurately
describe the district court’s decision. The Probation Office’s Violation Report
alleged that Ross-Garner committed four supervised release violations. At the
revocation hearing, he stipulated to violating three standard conditions of supervised
release -- not truthfully answering probation officer questions, not timely notifying
the probation officer of a change in his approved living place, and not satisfying the
work requirement condition. The advisory guidelines range for the three Class C
admitted violations and Ross-Garner’s Category V criminal history is 7-13 months
imprisonment.

       Ross-Garner objected to the fourth alleged violation, the new law offense of
assaulting his girlfriend. In the ensuing discussion of this contested violation, the
district court stated, relying on Ross-Garner’s January 30, 2019 post-conviction PSR:

      Well, there is a common denominator in this domestic violence that is
      not [the fourth violation accuser] making false allegations: it’s with the
      mother of his children. . . . This is one of the . . . longer domestic
      violence criminal histories . . . that I see. You’re the common
      denominator. For some reason you can’t keep women from claiming




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
                                         -2-
      you’re beating on them. And I’m not going to tolerate it while you’re
      on supervision.2

Based on the advisory range for the three stipulated violations, the district court
imposed a within-range 11 month revocation sentence. The Judgment in a Criminal
Case states that Ross-Garner “is adjudicated guilty” of the three standard condition
violations he admitted, quoting those conditions in their entirety, and then states:
“The defendant denied violating the mandatory condition . . . reflected in the
Violation Report . . . the Government did not object, therefore, the defendant is
discharged as to such violation[] condition in this matter.” Thus, the record plainly
refutes Ross-Garner’s contention that the district court “erred by relying on a disputed
allegation that he had assaulted his girlfriend.” Without question, the court did not
abuse its discretion in taking into account the PSR’s factual recounting of his
domestic violence criminal history, to which Ross-Garner did not object, or in
imposing a within range revocation sentence.

      Accordingly, we affirm.
                     ______________________________




      2
       Paragraph 88 of the PSR stated: “It is noted that the defendant was arrested
and charged with assault/inflicting injury on six occasions between 2008 and 2017.
One assault also involved endangering the welfare of a child . . . . all of the victims
were females with whom the defendant was romantically involved.”

                                          -3-